Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-14,16-21,23,25-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“forming a first mask structure, a second mask structure, a third mask structure, and a fourth mask structure over the semiconductor stack; forming third spacers on sidewalls of the third mask structure to form a widened third mask structure and fourth spacers on sidewalls of the fourth mask structure to form a widened fourth mask structure while exposing sidewalls of the first mask structures and the second mask structure, wherein both the widened third mask structure and the widened fourth mask structure are wider than both the first mask structure and the second mask structure” (claim 13); 
“forming a first source/drain structure in the first pair of the first fin structure after removing the first pair of the first mask structure, the second pair of the second mask structure, and the spacers” (claim 21); nor
“removing the spacer cap layer over the first region to expose sidewalls of the mask structures over the first region” (claim 27).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899